Citation Nr: 0207223	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-36 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1947.

This appeal arose from a March 1996 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA), Regional Office (RO), which found that the veteran had 
not submitted sufficient new and material evidence to reopen 
the claim for service connection for residuals of frostbite 
of the feet (which had been previously denied by the RO in 
August 1995).  In December 1996, the case was remanded by the 
Board of Veterans Appeals (Board) so that a Travel Board 
hearing before a member of the Board could be scheduled.  The 
hearing before the undersigned was conducted in May 1997; at 
that time, it appeared that the veteran's representative was 
attempting to withdraw the issue concerning frostbite 
residuals of the feet.  In December 1997, the veteran was 
requested to clarify whether or not he wanted to withdraw 
this issue from appellate consideration and he indicated that 
he did not wish to withdraw this issue.  He also stated that 
he wanted to testify at a hearing at the RO about this issue.  
This hearing was conducted in May 1998.  In April 2000, the 
Board reopened the veteran's claim for service connection for 
the residuals of frostbite of the feet and remanded the case 
to the RO for additional evidentiary development.  In 
February 2001, the RO notified the veteran and his 
representative through a supplemental statement of the case 
(SSOC) of the continued denial of his claim.


FINDING OF FACT

The evidence does not show that the veteran suffers from the 
residuals of frostbite of the feet. 



CONCLUSION OF LAW

Frostbite residuals of the feet were not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he suffered frostbite to his 
feet on two occasions during service, once in 1944 during the 
Battle of the Bulge and a second time in 1946 after his 
barracks in Germany burned down.  He indicated that he still 
suffers from pain, tenderness and swelling.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Many of the veteran's personnel records were damaged in the 
1973 fire at the National Personnel Records Center.  However, 
those that were available showed that during service he was a 
light truck driver.  His DD-214 showed that he received the 
American Theater Ribbon and the World War II Victory Medal.  

His service medical records included the report of his June 
1943 entrance examination; this showed that his feet were 
normal.  In October 1945 he was treated for tonsillitis; a 
physical examination found that his extremities were within 
normal limits.  His January 1947 separation examination noted 
that his feet were normal.

In May 1950, a private physician noted that he had seen the 
veteran for complaints of painful joints.  Chronic arthritis 
was diagnosed.  He was then hospitalized at a VA facility 
from July to August 1950, at which time he complained of 
joint trouble in the wrists, feet and hands of about three 
months duration.  The right ring finger and the left big toe 
had fusiform swelling.  X-rays of the right hand, right ankle 
and foot reported changes seen in early rheumatoid arthritis.  
The diagnosis was rheumatoid arthritis.  An August 1950 VA 
Domiciliary record indicated that he had swelling over both 
ankles and interphalangeal joints.  An x-ray showed 
rheumatoid changes in the hands and feet.  The diagnosis was 
severe rheumatoid arthritis.  Lay statements provided in May 
1952 stated that the veteran had had swelling of the feet and 
arthritis since his return from service.

The veteran was examined by VA in June 1976.  At that time, 
he stated that he had had painful feet for many years.  The 
examination of the feet showed no swelling or discoloration.  
There was a tender callous under the head of the first left 
metatarsal and under the right heel.  

The veteran submitted additional lay statements in May 1987.  
These indicated that the veteran had been in and out of 
hospitals in 1947, at which time he was reportedly diagnosed 
with frostbite of the hands and feet.  A statement submitted 
by N.R.H. indicated that the veteran had stayed with her and 
her husband after his return from service.  She stated that 
his feet were swollen and discolored at that time.

The veteran was seen on an outpatient basis at VA between 
January and April 1996.  On January 22, he reported that his 
left foot bothered  him.  He stated that his feet had been 
frozen twice during service in Germany.  He complained of 
pain in the feet and the examination noted no hair growth 
over both feet, as well as dry skin.  The assessment was 
probable vascular insufficiency.  On February 27, he again 
reported a long history of foot pain secondary to frostbite 
in World War II.  It was noted that he had had podiatric 
surgery in the 1970's.  He complained of pain, tenderness and 
coolness to touch.  The dorsalis pedis pulse was 1+ 
bilaterally, and the posterior tibial pulse was 2+.  On April 
29, the assessment was rule out vascular deficiency with 
ischemic pain.

The veteran testified at a personal hearing in May 1998.  He 
stated that he had suffered from frostbite during the Battle 
of the Bulge in 1944 and again in 1946 when his barracks 
burned down while stationed in Germany.  He admitted that he 
was not treated for frostbite in service, stating that they 
had always treated him for something else.

Additional VA treatment records developed between January 
1996 and April 1999 were obtained.  These included an 
examination conducted on July 9, 1997.  This showed no 
deformities of the extremities; his peripheral pulses were 
2+.

A VA examination of the veteran was performed in November 
1999.  He reiterated that he had had frostbite twice in 
service, but indicated that he could recall no specific 
treatment for it.  The service medical records were negative 
for any treatment for frostbite.  He noted that he would have 
spasms in the left foot and he referred to surgery of the 
left great toe for rheumatoid arthritis.  The physical 
examination noted that the right foot was warm to the touch.  
The arterial pulses were normal and there was no disturbance 
of the toenails.  Range of motion of the right foot was 
normal.  The left foot was found to be a little cooler than 
the right, although it displayed full range of motion.  He 
had a shortened left first metatarsal phalangeal joint as a 
result of surgery.  There was no evidence of nail 
disturbance.  The examiner stated "[t]here is no definite 
evidence of previous frostbite injury."


Relevant law and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp.1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in July 
1996 and the supplemental statements of the case issued in 
May and December 1999 and February 2001, the veteran and his 
representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  He was also informed of the needed 
evidence in the Board remand issued in April 2000.  The SOC 
and the SSOCs also notified the veteran of the pertinent law 
and regulations, as well as his due process rights. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded a VA examination in 
November 1999.  There are also of record various outpatient 
treatment records, as well as the pertinent hospitalization 
reports.  The veteran was contacted in May 2000 and requested 
to provide any information concerning a nexus between any 
current foot disorder and service; he was also asked to 
indicate if there were any additional pertinent records 
available which should be obtained.  He failed to respond to 
this correspondence.  The RO also obtained all available 
service personnel records.  There is no indication that there 
is any additional relevant evidence which currently exists 
and which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing in 
May 1998.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.


Discussion

Entitlement to service connection for the residuals of 
frostbite to the feet has not been established.  The veteran 
has claimed that he suffered frostbite during the Battle of 
the Bulge.  If the evidence establishes that the veteran was 
engaged in combat, his lay testimony regarding the incurrence 
of an injury during service must be accepted as conclusive as 
to its actual occurrence and no further development or 
corroborative evidence will be required, if the veteran's 
testimony is credible and consistent with the circumstances, 
conditions or hardships of such service  However, there is no 
evidence in this case that the veteran was engaged in combat.  
His available service personnel records indicate that he 
served as a light truck driver; there was no indication that 
he was engaged in combat during the Battle of the Bulge.  
Moreover, his DD-214 does not show that he was awarded any 
combat badges.  He received a decoration based on service in 
the American Theater.  Therefore, based upon this record, it 
has not been demonstrated that the veteran was engaged in 
combat; as a consequence, he is not entitled to rely upon the 
provisions of 38 U.S.C.A. § 1154(b).  Thus, he must have 
corroboration of the incurrence of an injury, that is, 
frostbite of the feet.

As noted, the veteran has claimed that he suffered from two 
episodes of frostbite during service.  However, the service 
medical records are completely devoid of any treatment for 
this condition.  At the time of an examination in October 
1945 his lower extremities were noted to be normal and the 
separation examination conducted in January 1947 also found 
his feet to be normal.  In fact, he admitted during his 
November 1999 VA examination that he had not been treated for 
frostbite during service.  Moreover, there is no indication 
in the records developed after service that the veteran has 
any residuals related to frostbite injury.  The November 1999 
VA examination specifically found that there was no definite 
evidence of any such residuals.  The Board has noted that lay 
statements submitted in 1952 and 1987 which indicated that 
the veteran had suffered from swollen feet following his 
return from service.  The evidence developed in the 1950's 
noted diagnoses of rheumatoid arthritis; however, there was 
no diagnosis of the residuals of frostbite made and the 
rheumatoid arthritis was not etiologically related to his 
service.  While these witnesses are competent to testify 
about symptoms that they could observe, they are not 
competent, as laypersons, to render opinions as to medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Finally, while the veteran was diagnosed 
with rheumatoid arthritis in 1950, there is no indication in 
the record that this condition was present to a compensable 
degree within one year of his discharge from service.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for the 
residuals of frostbite of the feet.


ORDER

Service connection for residuals of frostbite of the feet is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

